Filed 5/11/16 In re Anthony R. CA2/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                  DIVISION TWO

In re ANTHONY R., et al., Persons                                    B266495
Coming Under the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. DK09822)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent.

         v.

MARCOS R.,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Emma
Castro, Commissioner. Affirmed.


         Jamie A. Moran, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Mary C. Wickham, County Counsel, R. Keith Davis, Acting Assistant County
Counsel, and Julie Roberson, Associate County Counsel for Plaintiff and Respondent.
       Marcos R. (father) appeals from a juvenile court judgment asserting jurisdiction
over father’s three children pursuant Welfare & Institutions Code section 300 and
removing the children from father’s custody.1 Father argues that substantial evidence did
not support the removal order, and that the removal order was erroneous under section
361, subdivision (c) because the children did not reside with him at the time the petition
was filed. We affirm the judgment.
                     FACTUAL AND PROCEDURAL HISTORY
       The family consists of father, Brenda S. (mother),2 Anthony R. (born Aug. 2009),
Jordan R. (born Feb. 2012), and Madelyn R. (born Sept. 2013.)
Referrals and investigation
       On February 4, 2015, DCFS received a referral alleging that mother and father
both used methamphetamine and that father had recently been excluded from the family
home due to drug-related activity. In addition, father had been arrested for drug
possession and sales and was released on February 1, 2015. The anonymous caller was
concerned because mother was consuming drugs and had lost a significant amount of
weight. She had used her public assistance benefits to post bail for father rather than for
the children, leaving them limited food by the end of the month.
       On February 6, 2015, a DCFS social worker met with mother in the family home.
Mother denied drug use and the other allegations. She admitted father used drugs and
that she excluded him from the family home for failing to support the children. Mother’s
room was messy and disorganized. Also mother was sharing one bed with the children.
Otherwise, the home was found to be orderly and clean.
       On February 19, 2015, the social worker and a public health nurse visited the
home and met with father and the children. Father was taking care of the children
because mother had been hospitalized with stroke-like symptoms and numbing of her
face. Father admitted to a history of drug use and said he last used drugs one month

1      All further statutory references are to the Welfare & Institutions Code.

2      Mother is not a party to this appeal.

                                               2
earlier. Father stated that mother used drugs in the past, but she stopped before the
children were born. Father agreed to enter a treatment program and be tested for drugs
on demand.
       On February 20, 2015 DCFS received a referral alleging that mother tested
positive for amphetamine and admitted using methamphetamine. On the same day the
social worker met with mother, who again admitted using methamphetamine. Mother
reported experiencing stress from various family problems as well as problems with
father. She was worried that she would be homeless because family members were
asking her to move out after forcing father to leave the home. Both parents expressed
that they would do anything to keep their children and agreed to start drug treatments as
soon as possible.
       On February 20, 2015, the parents visited Tarzana Treatment Center and
scheduled an appointment for February 23, 2015. On February 23, 2015, the parents
returned to the treatment center and both tested positive for methamphetamine. On the
same date, the parents informed the social worker that they were living at the Goldstar
Inn Motel while looking for an apartment.
       On February 26, 2015, the family met with a substance abuse counselor at a DCFS
office. On that date, father tested positive for methamphetamines.
Petition
       On March 3, 2015, DCFS planned to file a non-detained petition under section
300, subdivision (b), concerning parents’ substance abuse. The parents were cooperative
with DCFS and showed a willingness to participate in drug treatment programs.
However, at the March 6, 2015 detention hearing, DCFS changed its recommendation.
Instead, DCFS filed a last minute information for the court indicating that the social
worker had consulted with the director of the Pacific Toxicology Lab who indicated that
there was no way to determine the parents’ ability to safely parent because the levels of
methamphetamine in father’s first positive result indicated a very high tolerance to
methamphetamine.



                                             3
       In addition, DCFS reported that mother had a letter from El Projecto Del Barrio
confirming that mother attended her first appointment at the out-patient drug treatment
center on March 5, 2015.
       DCFS’s change in recommendation was due to concerns that the parents had not
had more than one or two clean drug tests. In addition, the family was homeless and
stable housing was not provided for the children. Detention from father and release to
mother was considered, but there was concern that mother would not physically separate
from father and that mother was financially dependent on father.
Detention hearing
       At the March 6, 2015 detention hearing, mother and father were present and were
each appointed counsel. Father filed a statement regarding parentage in which he asked
the juvenile court to find him the presumed father of all three children because, inter alia,
the children had lived with him from birth to present. Although the document was file
stamped March 4, 2015, father signed the form on March 6, 2015.
       The juvenile court found father to be the presumed father of all three children.
The court detained the children from father, but over the objection of DCFS, released the
children to mother on the conditions that (1) mother not test positive for any illegal
substances; (2) mother cooperate with unannounced home visits; (3) mother participate in
narcotics anonymous meetings once per week with a sign-in sheet; (4) mother actively
participate in a drug treatment program; and (5) father not reside in the family home. The
court ordered DCFS to provide the parents with referrals for drug treatment programs
with random drug testing. The court also ordered monitored visits with the children for
father, at least two times per week, with mother not to function as a monitor.
       During the hearing, mother was asked why she had to leave the family home.
Mother explained that father had been excluded from the family home in early February
and had gone to live with a friend. Paternal step-grandfather did not like father coming to
the home to help with the children, so paternal step-grandfather then told mother to leave
the home too.



                                              4
         Father’s counsel suggested that if the court were to detain the children from father
only, that father was “willing to move out of the mother’s home.” Mother’s counsel
pointed out that DCFS was made aware that “the parents” were in residence at the
Goldstar Inn. After the court ordered the children detained from father, the court
informed father that he was “not to be at the home of the mother” for any reason. The
court explained “if your things are in the motel room today, you are not to go tonight to
pick up your things. Mother can make arrangements and have one of your relatives come
and pick up your belongings and give them to you.” The court then asked father where
he would be staying that night, to which father responded that he would stay at a friend’s
house.
Jurisdiction/disposition report and supplemental reports
         On April 20, 2015, DCFS filed a jurisdiction/disposition report with the juvenile
court. A social worker had interviewed mother on April 1, 2015, during which mother
admitted that she still did not have a stable residence and was staying with relatives who
provided childcare while she worked. Mother said that she started using
methamphetamines when she was 14 years old and used until she was 18 years old. She
claimed that she had been sober since 2009 and that the one dirty drug test was a one-
time relapse. She stated that the children were with paternal grandmother at the time she
had the relapse. Mother had reenrolled in a drug program as of April 3, 2015, but was
unable to attend regularly because of a new job.
         Father was interviewed on the same date and admitted he started using
methamphetamine when he was young. He acknowledged that there was a high volume
of drugs in his system when he started testing in February 2015, but the levels started to
go down because he was no longer using. Father explained that when the family was
together “I used and then came home. I slept on the floor. The kids were in their bed.
We shared one room together.” As to mother, he was aware that she used drugs when
she was young, but she stopped when Anthony was born. Father was unaware that
mother had recently tested positive for methamphetamine.



                                               5
       Mother stated that father was not around the children when he tested positive for
drugs in the middle of February 2015. The couple had not been living together since
January 2015, when mother was permitted to stay at the paternal grandparents’ home on
the condition that father move out. However, they were still “around each other” until
the last court date. Paternal grandmother said that the parents and children lived in her
home until father moved out in January of 2015 and mother moved out in February of
2015. Father also claimed that although he had been living with the family since the
children were born, the last time they lived together was the end of January or beginning
of February of 2015, when they were living in paternal grandparents’ home. Father had
obtained employment as of March 30, 2015.
       Father’s criminal history revealed various arrests and convictions from 1995
through 2015 for offenses including possession of controlled substances, burglary, grand
theft, and petty theft.
       At a hearing on April 20, 2015, father informed the court that he was living from
motel to motel, working, and attending parenting and drug programs. The matter was set
for a contested hearing.
       On June 3, 2015, DCFS filed a last minute information for the court wherein
father’s drug counselor reported that father had been discharged from his outpatient drug
treatment program on April 21, 2015. Father had enrolled in the program on March 18,
2015, and had attended a few classes before he stopped attending the program. Father
claimed he could not attend because he needed to work in order to provide for his
children. Father had tested negative for illegal substances on April 9 and 23, 2015, and
May 7 and 18, 2015.
       Mother’s drug counselor reported that mother was regularly participating in her
drug treatment program, including attending substance abuse counseling, parenting
classes, and 12-step meetings. She had tested drug free on April 3, 6, 7, and 28, 2015, as
well as May 4 and May 6, 2015.




                                             6
Jurisdiction hearing
       At the June 3, 2015 jurisdiction hearing, the DCFS reports were entered into
evidence. The parties proceeded to argument and DCFS requested that the petition be
sustained as pled.3 DCFS pointed out that father was not enrolled in a drug treatment
program. Minors’ counsel also asked the court to sustain the petition as pled.
       Mother’s counsel asked the court to dismiss the count concerning mother, pointing
out that mother was in compliance with all services and had only a temporary lapse in
judgment. Father’s counsel also asked the court to dismiss the count as to father, arguing
that DCFS had not proved that father had a substance abuse problem and emphasizing
that father had appropriately cared for the children.
       The court sustained the petition as pled. The court indicated that father had
recently tested positive for methamphetamine and had been discharged from his
outpatient drug rehabilitation program. The court also noted that the parents had not been
forthcoming in providing accurate, reliable, or truthful information regarding their drug
history. Due to court congestion the court was not able to finish the matter. The court set
a disposition hearing for July 1, 2015.
Postjurisdiction reports
       In a June 29, 2015 last minute information for the court, DCFS reported that
mother tested negative for illegal substances on May 29 and June 5, 2015, and father also


3        The petition contained two counts: count b-1, alleging that mother has a history of
illicit drug use and is a current user of methamphetamine and amphetamine, which
renders her incapable of taking care of the children; and b-2, which alleged: “The
children Anthony R[.], Jordan R[.], and Madelyn R[.]’s father [Marcos] R. has a history
of illicit drug use and is a current user of Methamphetamine and Amphetamine, which
renders the father incapable of providing regular care for the children. On prior
occasions, the father was under the influence of Methamphetamine and Amphetamine
while the children were in his care and supervision. On 02/18/2015 and 02/26/2015 the
father had positive toxicology screens for Methamphetamine and Amphetamine. The
children are of such a tender age that requires constant care and supervision. The father
has a criminal conviction for Possession of a Controlled Substance. The father’s illicit
drug use endangers the children’s physical health and safety, and places the children at
risk of serious physical harm, damage, and danger.”

                                              7
tested negative on June 8, 2015. Mother was in compliance with all aspects of her drug
program but was behind on attendance at 12-step meetings.
Disposition
       The dispositional hearing took place on July 1, 2015. DCFS recommended that
the children be removed from father and remain with mother, with mother to receive
family maintenance services and father to receive enhancement services and monitored
contact with the children. Minors’ counsel joined in DCFS’s recommendations. Both
mother and father requested that the court order the children to remain in the home of
both parents so that the family could reside together in one home.
       Father testified that he had been attending narcotics anonymous meetings once or
twice a week since the case began in March 2015, although he could not find his
attendance records for the months prior to June. He stated that he could not continue his
drug treatment program at El Projecto del Barrio because his Medi-Cal insurance
coverage was terminated, but he was in the process of re-applying to Medi-Cal. Father
claimed to have visited his children for a half-hour daily on his way to work. He worked
six days a week from 1:00 p.m. to 9:00 p.m. He wanted to return to the family and get
help. Father was willing to enroll in another drug treatment program.
       On cross-examination, father admitted he was now 33 years old and had been
using methamphetamine since he was 18 or 19 years old, with the exception of the time
he had spent incarcerated. He claimed he had not used drugs in the eight months since
the case opened. He last participated in a drug treatment program about a month or a
month and a half earlier. He stated that once he had Medi-Cal again he could enroll in
another program. Father’s counsel argued that DCFS had not shown a risk of harm to the
children especially because father was testing clean, participating in narcotics anonymous
meetings, and was willing to enroll in a drug treatment program.
       The court found by clear and convincing evidence pursuant to section 361,
subdivision (c), that there was a substantial danger if the children were returned to their
father and there were no reasonable means to protect the children without removing them
from father. The children were ordered removed from father, with whom the children


                                              8
resided at the time the petition was filed. The court found that reasonable efforts were
made to eliminate the need to remove the children from father. The court ordered family
reunification services for father.
       Father was ordered to complete a full drug and alcohol program with random on-
demand testing, a 12-step program with a court card and sponsor, and individual
counseling to address child safety issues, substance abuse, and parenting. The court set a
90-day progress hearing to address father’s compliance with his case plan, liberalization
of visits, and any possible recommendation that father return to the family home. The
court also set a six-month review hearing.
       On July 15, 2015, father filed a timely notice of appeal.
                                      DISCUSSION
I. Applicable law and standard of review
       Under section 361, subdivision (c)(1), a juvenile court may remove a dependent
child from a custodial parent where there is clear and convincing evidence that “[t]here is
or would be a substantial danger to the physical health, safety, protection, or physical or
emotional well-being of the minor if the minor were returned home, and there are no
reasonable means by which the minor’s physical health can be protected without
removing the minor from the minor’s parent’s . . . physical custody.” “‘The parent need
not be dangerous and the minor need not have been actually harmed before removal is
appropriate. The focus of the statute is on averting harm to the child.’ [Citation.]” (In re
N.M. (2011) 197 Cal. App. 4th 159, 169-170.)
       A dispositional order removing a child from a parent is reviewed for substantial
evidence. (In re Hailey T. (2012) 212 Cal. App. 4th 139, 146.) Under this standard, we
must review the entire record to determine if there is any evidence, whether or not
contradicted, that supports the juvenile court’s decision. (In re Kristin H. (1996) 46
Cal. App. 4th 1635, 1649.) “‘All conflicts must be resolved in favor of the respondent and
all legitimate inferences indulged in to uphold the verdict, if possible.’” (In re David H.
(2008) 165 Cal. App. 4th 1626, 1633.) We do not reevaluate the credibility of witnesses,
resolve conflicts in the evidence, or reweigh the evidence. (In re A.E. (2014) 228


                                             9
Cal. App. 4th 820, 826.) The ultimate question is whether it was reasonable for the trier of
fact to make the ruling in question in light of the whole record. (In re Savannah M.
(2005) 131 Cal. App. 4th 1387, 1393.)
II. Substantial evidence supported the removal order
       A. The evidence supports the court’s finding that a substantial danger to the
children existed
       Father first argues that the juvenile court erred in finding clear and convincing
evidence that a substantial danger to the physical health and emotional well-being of the
children existed at the time of the order. Father argues that this is not an extreme case of
parental abuse or neglect justifying removal from father’s custody.
       Father compares this case to In re Jasmine G. (2000) 82 Cal. App. 4th 282, 288-292
(Jasmine). In Jasmine, the child was removed due to the parents’ use of corporal
punishment, a practice the parents agreed to stop. The juvenile court ordered removal of
the child due to the social worker’s opinion that the parents did not have sufficient insight
into the corporal punishment issues. The Court of Appeal reversed the removal order,
finding that the opinion of the social worker was too speculative to provide sufficient
evidence for such action by the juvenile court. (Id. at pp. 288-289.) Because both
parents had forsworn corporal punishment, expressed remorse, attended parenting classes
and therapy, there was no clear and convincing evidence of a substantial danger to
Jasmine at the time of the removal order. (Ibid.)
       Jasmine is distinguishable from the matter before us. Here, father has used
methamphetamine consistently for approximately 15 years, with the exception of time he
spent incarcerated. The juvenile court found that such drug use endangered these young
children’s health and safety and placed them at substantial risk of harm. Father does not
contest the factual findings regarding his long history of drug use. While father may have
had good intentions, father was not enrolled in a drug program and had recently been
dismissed from a drug program. The juvenile court had no reason to believe that the
children were not in danger from father’s drug use. The Legislature has recognized that
“[t]he provision of a home environment free from the negative effects of substance abuse


                                             10
is a necessary condition for the safety, protection and physical and emotional well-being
of the child.” (§ 300.2.) The evidence supported the juvenile court’s finding that father’s
drug use, and his failure to successfully complete a drug program, presented a substantial
danger to the children.
       We also find In re James T. (1987) 190 Cal. App. 3d 58 (James T.) to be
distinguishable. There, the juvenile court removed a 16-year-old boy from his mother’s
custody where there was tension between the mother and son, the mother suffered from
economic instability and harbored animosity towards the boy’s father, who had deserted
them. While upholding jurisdiction, the Court of Appeal reversed the removal order,
finding that “the composite of [the facts of the case] falls far short of the statutorily
defined cases justifying state intervention to sever, if even temporarily, the parent-child
relationship.” (Id. at p. 65.) In James T., there were no allegations of drug abuse, only
financial and emotional issues. Thus the case provides no support for father’s arguments
that his drug abuse does not provide a substantial risk to his children.4
       In re Christopher R. (2014) 225 Cal. App. 4th 1210 (Christopher R.), is instructive.
In Christopher R., the father acknowledged that he had smoked marijuana on and off
since he was 14 or 15 years old and his use had increased to one or two times per day.
However, he claimed that he had completely stopped two weeks before his daughter was
born. (Id. at pp. 1213-1214.) Father was a former gang member who was on probation
for a vandalism charge. He argued that the evidence of his past marijuana use and
criminal history was insufficient to support a finding that he could not care for his


4       Father also cites In re Steve W. (1990) 217 Cal. App. 3d 10 (Steve) as support for
overturning the removal order. Again, we find the case inapposite. In Steve W., the
juvenile court removed an infant from the physical custody of mother because father had
killed the infant’s five-year-old brother. The juvenile court admitted that there was no
evidence that mother had done anything to injure either of her children. However, the
court speculated that mother might enter another relationship with a violent man. The
Court of Appeal reversed. Mother was not present when the child was injured, made
inquiries as to the reasons for the injuries to the child, assisted with the prosecution of the
children’s father, and expressed a desire never to have anything to do with the man again.
Again, there was no evidence that mother was a chronic drug user, as is the case here.

                                              11
daughter or justify removal from his custody. (Id. at pp. 1214-1215.) The Court of
Appeal affirmed the juvenile court’s decision, holding “on this record the juvenile court
properly found [father’s] persistent and illegal use of marijuana demonstrated an inability
to provide regular care for [the] infant.” (Id. at p. 1220.)
       Similarly, here, father has a long history of drug use, having used
methamphetamine for approximately 15 years until right before the petition was filed in
March 2015. He had served eight months in jail for possession of methamphetamine.
And in spite of participating in drug treatment programs in the past, he continued to use
methamphetamine. There was evidence that his methamphetamine use affected his
family life. Father had been excluded from the family home in January 2015 due to his
drug use. Since that time, he had been living as a transient, staying with friends or in
motels. In addition, at the relevant times father’s children were all under six years old.
Because the children were of “‘tender years,’” ‘“the finding of substance abuse is prima
facie evidence of the inability of a parent or guardian to provide regular care resulting in
a substantial risk of harm.’ [Citations.]” (Christopher R., supra, 225 Cal.App.4th at p.
1219, quoting In re Drake M. (2012) 211 Cal. App. 4th 754, 767.)
       Father argues that his testimony at the dispositional hearing shows that his
dismissal from the drug treatment program was due to his health insurance, not his
behavior. However, the juvenile court was not required to believe father’s testimony
regarding the reasons for his dismissal. The court noted that “there are many programs in
L.A. county that don’t require Medi-Cal.” The court encouraged father not to wait for
Medi-Cal but to “immediately enroll in a drug counseling program.” These words
suggest that the juvenile court did not believe that father’s insurance status was the reason
for his failure to remain involved in a drug rehabilitation program. The letter from
father’s drug counselor did not suggest that father’s dismissal was due to insurance
issues. It was entirely within the juvenile court’s province to accept or reject father’s
testimony, and we decline to reweigh the evidence before the court.
       We find that substantial evidence supports the order removing the children from
father’s custody.


                                              12
        B. The evidence supports the court’s finding that father was a custodial parent
        Father further argues that there was insufficient evidence that removal was proper
under section 361, subdivision (c) because the evidence showed that father was not living
with the children at the time the petition was filed. Again, we disagree, and find that the
evidence supports the juvenile court’s finding that section 361, subdivision (c) was the
applicable provision.
        Section 361 addresses a child’s removal “from the physical custody of his or her
parents or guardian or guardians with whom the child resides at the time the petition was
initiated.” (§ 361, subd. (c).) In support of his argument, father relies on In re B.L.
(2012) 204 Cal. App. 4th 1111, 1111-1117. In B.L., the paternal grandparents, not the
parents, had legal custody of the child at the time that the child was removed from the
parents under section 361. The Court of Appeal noted, “[t]hus, only the paternal
grandparents, as [the child’s] legal guardians, and not the parents, were entitled to receive
reunification services pursuant to section 361.5.” (B.L., supra, at p. 1116.) Father argues
that there can be no removal of custody from a parent who does not have custody. In the
present case, although father hoped to move back in with the family, father contends that
the children were not in father’s physical custody at the time they were removed from
him by the juvenile court. Father argues that the removal order must therefore fail on its
face.
        Initially, we note that father did not contest the juvenile court’s factual finding that
father was a custodial parent. Reading the record as a whole, there is no question that the
juvenile court believed, based on an abundance of evidence before it, that father lived
with the children from the time of their birth to the filing of the petition. Father never
corrected the court or disagreed with the court’s pronouncements that father was at all
times a custodial parent, including at the time the petition was filed. Thus, father has
forfeited the argument on appeal. (See In re John M. (2013) 217 Cal. App. 4th 410, 420
[“we conclude father forfeited the issue by his failure to raise it in the dependency court,
which would have permitted the court to determine the applicability of section 361.2 and
rule on the issue with an adequate record and argument”].) Further, as DCFS points out,


                                               13
father would not have been entitled to custody of the children even if he were a
noncustodial parent, since the children were never removed from mother’s custody.5
Thus, there is no prejudice to father even if the juvenile court cited the wrong statute.
(See In re Janee W. (2006) 140 Cal. App. 4th 1444, 1452 [“Even though the dependency
court’s finding were phrased in the language of section 364, not section 361.2 . . . we may
affirm the order”].)
       However, even if we were to consider the merits of father’s argument, we would
find there is ample evidence in the record to support the juvenile court’s conclusion that
father was a custodial parent and was residing with the children at the time the petition
was filed. The record shows that mother and father were living together at the paternal
grandparents’ home until father was excluded from the home in late January or early
February 2015. However, since mother continued to allow father to come to the
residence, she was also excluded. Father continued to care for the children when mother
was hospitalized in mid-February 2015, and DCFS observed father and the children at the
paternal grandparents’ home at that time. After mother and father left the grandparents’
home, they lived together with the children at the Goldstar Inn. The single address listed
for both parents on the section 300 petition is that of the Goldstar Inn.
       Father represented on his Statement Regarding Parentage form that the children
had lived with him from birth to present.6 During the detention hearing, father’s counsel
represented that father was “willing to move out of the mother’s home” if the court was
inclined to detain only from father. Again, this was an implicit representation that the
parents were living together at that time. Mother’s counsel also noted at the detention

5       If father were a noncustodial parent and the children were removed from mother,
father would be considered for custody pursuant to section 361.2. There is no evidence
in the record that father ever made a request for custody pursuant to section 361.2,
subdivision (a).

6       While there was a discrepancy between the date father signed the Statement
Regarding Parentage and the date it was filed, there was no evidence in the record of any
fraud or perjury related to the document. The juvenile court was entitled to rely on it and
the statements made therein, as it did in granting father presumed father status.

                                             14
hearing that DCFS was aware of “the parents’ residence at the Goldstar Inn.” These
representations made in court strongly suggest that the parents were living together at the
time the petition was filed. Father was reminded in court that day that he was not to
return to the motel with his family. Neither father nor his counsel made any indication
that the court’s understanding that he was living at the motel with mother was incorrect.
       There was some conflicting evidence in the record. In an interview on April 1,
2015, mother stated that father was not living with her after February of 2015. There was
also evidence that father claimed he lived with the family until January or February of
2015. However, mother made an additional statement that father moved out of the family
home after the detention hearing. Despite the conflicting evidence, we find the record
amply supports the trial court’s implicit finding that father was residing with the children
at the time the petition was filed on March 6, 2015. Thus, removal under section 361,
subdivision (c) was proper.
                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                                  ____________________________, J.
                                                  CHAVEZ

We concur:



__________________________, P. J.
BOREN



__________________________, J.
HOFFSTADT




                                             15